Mr. JUSTICE GEORGE J. MORAN dehvered the opinion of the court: The defendant, Victor Dal Santo, pled guilty to two charges of unlawful delivery of a controlled substance and was sentenced to serve from 2 to 6 years on one charge and 1 to 3 on the other, the sentences to run concurrently. The defendant’s only contention on appeal is that the former sentence is excessive and should be reduced to a minimum of 1 and a maximum of 3 years. For 2 years prior to the commission of the offenses to which he pled guilty, defendant had sold various controHed substances. He had a prior record of two disorderly conduct convictions, a conviction for illegal purchase of alcohol, and a conviction for possession of cannabis under 25 grams in quantity. Under the circumstances of this case, we see no substantial reason for reducing the sentence imposed by the trial court. Judgment affirmed. EBERSPACHER and CARTER, JJ., concur.